717 S.E.2d 568 (2011)
STATE
v.
Keith D. WILSON.
No. 47P09-2.
Supreme Court of North Carolina.
August 25, 2011.
Keith D. Wilson, Tabor City, for Wilson, Keith D.
Amy C. Kunstling, Assistant Attorney General, for State of NC.
Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 20th of May 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."